Citation Nr: 1629907	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-15 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1959 to July 1962, from September 1962 to September 1966, and from April 1974 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In October 2010, the Veteran presented testimony at a Board videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is associated with the Veteran's VBMS file.  However, the veteran indicated that she wanted a new hearing before a different Veterans Law Judge who would decide her appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38°C.F.R. § 20.707 (2015).  Although the Veteran was scheduled for a new Board videoconference hearing in September 2012, she failed to appear at this hearing.  She has not explained her absence or requested to reschedule the hearing.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In February 2011, February 2014, and August 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran has current bilateral hearing loss disability for VA compensation purposes that is the result of noise exposure from gunfire and artillery training during her approximately 17 years of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§°1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. §°3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38°C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38°C.F.R. § 3.303(b).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran has contended that she developed bilateral hearing loss as the result of noise exposure during service.  Specifically, she has asserted that she was exposed to hazardous noise as the result of occasional training in small arms fire and artillery.  At times, she practiced on the rifle range without hearing protection.  Her service records confirm that she participated in occasional rifle range trainings during her 17 years of active duty service.  At the October 2010 hearing, she denied having any post-service noise exposure.  She first noticed hearing loss symptoms in the mid-1990s, although during service she experienced other ear problems including tinnitus and otitis externa.  See October 2010 hearing testimony; November 2008 NOD.

Upon review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is warranted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current bilateral ear hearing loss disability.  Specifically, a December 2015 VA audiology examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
45
45
40
LEFT
25
50
50
40
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  Thus, the Veteran has current bilateral ear hearing loss for VA purposes, based on her pure tone thresholds.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records (STRs) dated during various periods from 1959 to 1984 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  That is, none of the in-service audiograms dated in May 1973, April 1976, August 1979, January 1982, August 1983, and December 1983 demonstrated bilateral hearing loss disability by the standards of 38°C.F.R. § 3.385.  However, notably, significant auditory shifts in pure tone thresholds were documented when comparing the earliest in-service audiograms conducted in the 1970s with the in-service audiograms dated in the early 1980s.  The Court has held that a significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  Equally important are that several findings at 500, 1000, and 4000 Hertz were indicative of some hearing loss, although not to the level of disability for VA purposes.  See Hensley, 5 Vet. App. at 157 (higher threshold levels above 20 decibels indicate some degree of hearing loss).  Also, the Board emphasizes that the Veteran's exposure to hazardous noise by way of small arms and artillery fire is consistent with the places, types, and circumstances of the Veteran's 17 years of service as documented in her service records.  38 U.S.C.A. § 1154(a); 38 C.F.R. §°3.303(a).  Finally, the Board notes the Veteran is already service-connected for tinnitus and otitis externa based on her documented in-service ear complaints.  

In any event, as noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38°U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

As to chronicity, based on the Veteran's recurring significant auditory shifts in pure tone thresholds during her active service, and her higher threshold levels above 20 decibels indicating some degree of hearing loss at 500, 1000, and 4000 Hertz during her active service, clearly the disease entity was identified, with sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Since the disease identity of diminished hearing is established during her active duty, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In fact, there is a presumption of service connection for a chronic disease such as sensorineural hearing loss, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  Here, the Veteran's sensorineural hearing loss is an enumerated "chronic disease", shown both in-service and post-service.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336-37.  The Board emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he or she still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure with diminished hearing with significant threshold shifts, and post-service hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  38 U.S.C.A. § 5107(b); 38°C.F.R. § 3.102.



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


